Title: To James Madison from Thomas Jefferson, 1 May 1788
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris May 1. 1788.
The bearer hereof, Monsieur de Warville, is already known to you by his writings, some of which I have heretofore sent you, & particularly his work sur la France et les etats unis. I am happy to be able to present him to you in person, assured that you will find him in all his dispositions equally estimable as for his genius. I nee[d] only to ask your acquaintance for him. That will dispo[se] you to shew him all the civilities & attentions which may render his time agreeable in America, & put him into the way of obtaining any info[r]mation he may want. I am gratified, while rendering him this serv[ice,] to procure to myself the occasion of repeating to you those sentiments of esteem & attachment with which I am Dear Sir Your sincere friend & humble servant
Th. Jefferson
